Citation Nr: 0830924	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his friend


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran appeared before a 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg in April 2007 to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.  The Board remanded the claim in August 2007 for 
further development.

In July 2008, the Board contacted the veteran to notify him 
that the Veterans Law Judge who conducted his hearing is no 
longer employed by the Board.  He was given the option of 
appearing at another hearing.  In that same month, the 
veteran responded in writing that he did not wish to appear 
at a hearing.  Therefore, the appeal will go forward. 


FINDINGS OF FACT

1.  Osteoarthritis was first manifested many years after the 
veteran's service and has not been medically related to his 
service. 

2.  The veteran's osteoarthritis is not medically related to 
his service-connected sarcoidosis, to include the disease 
itself and the medication prescribed for it.


CONCLUSION OF LAW

Osteoarthritis was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed; nor 
is it proximately due to, or the result of, the veteran's 
service-connected sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2003 and September 2007, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, in the 
initial notice, the AOJ notified the veteran of information 
and evidence necessary to substantiate the claim for direct 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The subsequent notice 
informed the veteran of information and evidence necessary to 
substantiate the claim for secondary service connection, as 
well as the information that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the April 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and medical opinions have been sought in 
conjunction with the secondary service connection portion of 
his claim.  

Referable to the direct service connection portion of his 
claim, an opinion has not been sought.  However, one is not 
required in this case.  VA is required to seek such evidence 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran receives treatment for osteoarthritis.  However, the 
veteran's service medical records do not confirm treatment 
for the same.  Nor do they show an event, injury, or 
complaints that may be linked to his current diagnosis.  
Without an in-service occurrence, there is no further duty to 
seek a medical opinion.  The duty to assist has been 
fulfilled.

Service Connection

The veteran contends that the weight of the equipment he 
carried in service in the cold weather conditions of Korea 
has caused generalized osteoarthritis of his neck, wrist, 
shoulders, hips, knees, and hands.  Alternatively, the 
veteran argues that his osteoarthritis may be associated with 
his service-connected sarcoidosis.  Both aspects of the claim 
will be discussed below.

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

A diagnosis of osteoarthritis is of record.  See private 
examination report, January 2004.  The question is whether an 
event in service is documented which can be related to that 
current diagnosis.  The service treatment records do not 
confirm a diagnosis of arthritis of any kind, to include his 
January 1977 separation examination.  While episodes of pain 
are noted in service, they are related to the veteran's flat 
feet and associated tendons, disabilities for which service 
connection is currently established.  See service treatment 
records dated in January 1974, February 1974, and February 
1975.  Notably, the records do not reflect complaints due to 
weight bearing in the cold weather, or to any problems in the 
neck, wrist, shoulders, hips, knees, or hands.  Without an 
in-service injury or event, there can be no medical 
relationship established to a current disability; therefore, 
direct service connection is not warranted. 

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, the veteran 
separated from service in February 1977.  In June 1978, he 
underwent a general VA examination in conjunction with his 
original claim for sarcoidosis.  At that time, the entire 
musculoskeletal system was noted to be normal.  Subsequent to 
that date, the records date from February 2001 forward.  The 
first documented diagnosis of arthritis is in January 2004, 
by a private physician.  This, however, was made without 
benefit of x-rays.  Radiographic study was undertaken in 
March 2004 by VA, when the veteran presented to the arthritis 
clinic and the diagnosis was confirmed.  However, as these 
findings are more than one year from the veteran's 1977 
separation from service, presumptive service connection is 
not warranted.

Secondary Service Connection

The veteran contends that his osteoarthritis is secondary to 
his service-connected sarcoidosis, an immune system disorder 
which causes inflammatory changes.  Specifically, he argues 
that it is due either to the disorder itself, or 
alternatively, to the steroidal medication he took for it.  

Secondary service connection will be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the 
diagnosis of osteoarthritis is confirmed, the discussion 
focuses on a possible relationship.

Referable to the veteran's argument that his arthritis is due 
to the sarcoidosis, in February 2008, he underwent a VA 
orthopedic examination.  X-rays taken at that time confirmed 
degenerative changes in his spine, shoulders, wrists, hands, 
hips, and knees.  Clinical examination revealed limitation of 
motion consistent with these changes.  

In reviewing the file, the examiner noted the veteran's 
history of sarcoidosis and the veteran's contention that his 
current arthritis was somehow related.  The examiner found, 
however, that his degenerative arthritis was in fact less 
likely than not the result of his service-connected 
sarcoidosis.  The examiner explained that upon review of the 
current medical literature, it appeared that sarcoidosis is 
not generally associated with degenerative changes.  Instead, 
medical treatises referable to sarcoidosis indicate that 
"bony lesions are usually cystic; sclerotic lesions are 
rarely noted."  The examiner conferred with a radiologist, 
who also indicated that "bone changes from sarcoid are bone 
cysts, not degenerative changes."  This is consistent with a 
February 2004 progress note indicating that the veteran's 
joint complaints did not seem inflammatory in nature, and the 
concurrent x-ray report, which showed degenerative changes in 
the veteran's hand, but "no cystic erosions characteristic 
of sarcoidosis."

This is the sole opinion of record regarding a possible 
relationship between sarcoidosis and arthritis.  It is highly 
credible, as it was offered on the basis of a review of the 
record and of relevant medical treatise information.  The 
examiner conferred with a radiological expert on the matter, 
and offered a reasoned basis for the conclusion thereafter.  
Absent evidence to the contrary, the Board is not in a 
position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence, therefore, 
does not show that the veteran's arthritis is proximately due 
to, or the result of, his service-connected sarcoidosis.

The veteran also raised the issue of the steroidal medication 
he was prescribed over a long term basis for treatment of his 
sarcoidosis, and the possibility that the treatment caused 
his arthritis.  A medical opinion was sought on this matter 
as well.  In June 2004, the veteran underwent a VA 
examination at which time the diagnosis of osteoarthritis was 
confirmed.  The physician reviewed the veteran's history of 
treatment for sarcoidosis, to include the use of prednisone 
from 1976 to 1982.  He concluded, however, that the veteran's 
osteoarthritis was not due to the use of steroids.  It 
appears that he based this on the veteran's remote use of 
prednisone and the continuing stability of his sarcoidosis 
without it.

The record does not contain an additional medical opinion on 
the matter.  This opinion was rendered by a medical 
professional who had full access to the claims file, 
including the research submitted by the veteran.  It is not 
contradicted by the concurrent medical evidence.  As such, 
there is no basis on which to discredit its credibility.  
Accordingly, the evidence does not show that the veteran's 
osteoarthritis is secondary to the treatment for his service-
connected sarcoidosis.

In sum, the medical evidence does not show that the veteran's 
osteoarthritis is related to his service or his service-
connected disability.  The preponderance of the evidence is 
found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  Service 
connection for osteoarthritis, either directly or as 
secondary, is not warranted.


ORDER

Entitlement to service connection for osteoarthritis is 
denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


